Title: From Alexander Hamilton to Richard Hunewell, 18 May 1799
From: Hamilton, Alexander
To: Hunewell, Richard


          
            Sir,
            New York May 18. 1799
          
          Your letter of the second instant was received this yesterday.
          I presume before this reaches you, that you will have conferred with Col Rice, and that he will have given you the necessary information towards enabling you to decide your suggest an arrangement for the division of your Circle into districts and sub-districts. The result I shall expect with impatience.
          I agree that the your Regimental Rendezvous be changed to Portland as you propose. When your Tents arrive it is intended that your men shall encamp in the vicinity of that place.
          It will be very acceptable to me to receive from you recommendations of fit characters to fill the vacancies which may have happened in your Regiment. You will of course forbear to give any expectations to the Individuals which may embarrass you in the case they should not be appointed. The Executive will no doubt be tenacious of the uninfluenced exercise of its power of nomination & it is very possible the choice may not fall upon those who may be proposed.
          It is desireable that you should lose no time in taking your station at Portland that the communication with you may be facilitated & that you may be ready to facilitate require the supplies see to the disposition of the supplies which may be sent forward for your Regiment.
          With great consideration I am Sir Yr. Obed Sr
          Col Richard Hunewell Castine Province of Maine
        